 

Exhibit 10.11

 

ELECTROMED, INC.

 

Restricted Stock Award Agreement

Under the 2017 Omnibus Incentive Plan

 

Electromed, Inc., a Minnesota corporation (the “Company”), pursuant to its 2017
Omnibus Incentive Plan (the “Plan”), hereby grants an award of Restricted Stock
to you, the Participant named below. The terms and conditions of this Restricted
Stock Award are set forth in this Restricted Stock Award Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document, a copy of which has been provided to
you. To the extent any capitalized term used in this Agreement is not defined,
it shall have the meaning assigned to it in the Plan as it currently exists or
as it is amended in the future.

 



    Name of Participant: **[_______________________]           Number of Shares
of Restricted Stock: **[_______] Grant Date: __________, 20__         Vesting
Schedule:     Vesting Dates Number of Restricted Shares that Vest              
     

  

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Restricted Stock Award.

 



PARTICIPANT:   ELECTROMED, INC.                 By:       By:       Name:    
Name:               Title:      

 





 

 

Electromed, Inc. 

2017 Omnibus Incentive Plan 

Restricted Stock Award Agreement

 

Terms and Conditions

 

1.Grant of Restricted Stock. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Shares of
Restricted Stock specified on the cover page of this Agreement. Unless and until
these Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement and are referred to as
“Restricted Shares.”

 

2.Delivery of Restricted Shares. As soon as practicable after the Grant Date,
the Company will issue one or more certificates for, or cause its transfer agent
to maintain a book entry account reflecting the issuance of, the Restricted
Shares in your name. The Secretary of the Company, or the Company’s transfer
agent, will hold the certificate(s) for the Restricted Shares, or cause such
Restricted Shares to be maintained as restricted shares in a book entry account,
until the Restricted Shares either vest as provided in Section 4 or are
forfeited as provided in Section 6. Any certificate(s) issued for Restricted
Shares will bear the legend specified in Section 9, and any book entry accounts
that reflect the issuance of such Restricted Shares will be accompanied by
comparable stop transfer instructions. Your right to receive this Restricted
Stock Award is conditioned upon your execution and delivery to the Company of
all stock powers or other instruments of assignment that may be necessary to
permit transfer to the Company of all or a portion of the Restricted Shares if
such Restricted Shares are forfeited in whole or in part.

 

3.Applicable Restrictions.

 

(a)          Beginning on the Grant Date, you shall have all rights and
privileges of a shareholder of the Company with respect to the Restricted Shares
except as follows (the “Restrictions”):

 

(i)dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Section 3(c);

 

(ii)none of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they vest other than a transfer upon your death in accordance with your will, by
the laws of descent and distribution or, if and to the extent permitted under
the Plan, pursuant to a beneficiary designation submitted to the Company; and

 

(iii)all or a portion of the Restricted Shares may be forfeited in accordance
with Section 6.

 

(b)          Any attempt to transfer or dispose of any Restricted Shares in a
manner contrary to the Restrictions shall be void and of no effect.

 



ELMD: Restricted Stock Award Agreement (2017 Omnibus Incentive Plan) Page 2

 

 

 

(c)           You will be entitled to receive regular cash dividends with
respect to outstanding but unvested Restricted Shares, but any other dividends
or distributions payable or distributable with respect to outstanding but
unvested Restricted Shares, including any Shares or other property or securities
distributable as the result of any equity restructuring or other change in
corporate capitalization described in Section 12(a) of the Plan, shall be
retained and held by the Company subject to the same Restrictions, vesting
conditions and other terms of this Agreement to which the underlying unvested
Restricted Shares are subject. At the time the underlying Restricted Shares
vest, the Company shall deliver to you (without interest) the portion of such
retained dividends and distributions that relate to the Restricted Shares that
have vested.

 

4.Vesting of Restricted Shares.

 

(a)            Scheduled Vesting. If you remain a Service Provider to the
Company continuously from the Grant Date specified on the cover page of this
Agreement, then the Restricted Shares will vest in the number(s) and on the
date(s) specified in the Vesting Schedule on the cover page of this Agreement.

 

(b)           Accelerated Vesting. Notwithstanding Section 4(a), the vesting of
the Restricted Shares may be accelerated under the circumstances described in
Sections 12(b) and 12(c) of the Plan, and at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.

 

5.Release of Unrestricted Shares. Upon the vesting of Restricted Shares and the
corresponding lapse of the Restrictions, and after the Company has determined
that all conditions to the release of unrestricted Shares, including Section 8
of this Agreement, have been satisfied, it shall release to you the unrestricted
Shares, as evidenced by issuance of a stock certificate without restrictive
legend, by electronic delivery of such Shares to a brokerage account designated
by you, or by an unrestricted book-entry registration of such Shares with the
Company’s transfer agent.

 

6.Forfeiture of Restricted Shares. Subject to Section 4(b), if your Service to
the Company and its Affiliates terminates before all of the Restricted Shares
have vested, or if you attempt to transfer Restricted Shares in a manner
contrary to the Restrictions, you will immediately forfeit all unvested
Restricted Shares, which shall be returned to the Company for cancellation.

 

7.83(b) Election. You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant Date.
You shall promptly provide a copy of such election to the Company. If you make
and file such an election, you shall make such arrangements in accordance with
Section 8 as are satisfactory to the Committee to provide for the timely payment
of all applicable withholding taxes.

 

8.Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the receipt or vesting of Restricted Shares, and the Company may
defer the release to you of any and all unrestricted Shares until you have made
arrangements acceptable to the Company for payment of all such withholding taxes
in accordance with the provisions of Section 14 of the Plan. If you wish to
satisfy some or all of such withholding tax obligations by delivering Shares you
already own or by having the Company retain a portion of the unrestricted Shares
that would otherwise be released to you, you must make such a request which
shall be subject to approval by the Company.

 



ELMD: Restricted Stock Award Agreement (2017 Omnibus Incentive Plan) Page 3

 

 

 

9.Restrictive Legend. Any certificate representing Restricted Shares shall bear
the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL
RESTRICTIONS ON TRANSFER, AND THE POSSIBLE FORFEITURE OF SUCH SHARES TO
ELECTROMED, INC. WITHOUT CONSIDERATION, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN ELECTROMED, INC. AND THE REGISTERED OWNER OF THE SHARES
REPRESENTED BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT IS ON FILE WITH THE
SECRETARY OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY BY THE REGISTERED OWNER.

 

You agree that in order to ensure compliance with the restrictions referred to
in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent. The Company shall not be required (i) to
transfer on its books any Shares that have purportedly been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any transferee to whom such Shares shall have been purportedly sold or
transferred in violation of any of the provisions of this Agreement.

 

10.Governing Plan Document. This Agreement and the Restricted Stock Award are
subject to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan. If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.

 

11.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

12.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

13.Continued Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.

 

14.Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 500
Sixth Avenue Northwest, New Prague, Minnesota 56071, and all notices or
communications by the Company to you may be given to you personally or may be
mailed or emailed to you at the applicable address indicated in the Company’s
records as your most recent mailing or email address.

 



ELMD: Restricted Stock Award Agreement (2017 Omnibus Incentive Plan) Page 4

 

 

 

15.No Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall in no way be construed as a waiver of such
provision or of any other provision of this Agreement.

 

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.

 



ELMD: Restricted Stock Award Agreement (2017 Omnibus Incentive Plan) Page 5

 